


Exhibit 10.2


TERMS OF THE NON-EMPLOYEE DIRECTOR RSU GRANTS




All capitalized terms used but not defined herein shall have the meanings set
forth in the AutoNation, Inc. Non-Employee Director Equity (the “2014 Plan”).


•
The restricted stock units (“RSUs”) are subject to the terms and conditions,
including the restrictions and risk of forfeiture, set forth in the 2014 Plan.



•
The RSUs shall be fully and immediately vested and non-forfeitable on the date
of grant.



•
The RSUs shall be settled in shares (“Shares”) of the Company’s common stock,
par value $0.01 per share. Except as may be elected by a Grantee in accordance
with, and subject to, the terms of the deferral election form provided to such
Grantee, the Company shall deliver a number of Shares equal to the number of
Shares subject to the Award, including any dividend equivalents credited with
respect to such Shares, on, or as soon as reasonably practicable after, but no
later than five business days after, the earlier of (i) the first trading day of
February in the third year following the year in which the Award was made, (ii)
the third trading day of the month following the date on which the Grantee
incurs a separation from service within the meaning of Section 409A or (iii) the
date of the occurrence of a Change in Control that constitutes a “change in
control event” within the meaning of Section 409A.



•
On each date on which a dividend is paid with respect to the Shares, dividend
equivalents shall be credited hereunder in respect of the Shares subject to the
Award. Such dividend equivalents shall be credited as a number of additional
RSUs equal to (i) the aggregate amount or value of the dividends paid with
respect to that number of Shares equal to the number of Shares subject to the
Award on the record date of such dividend, divided by (ii) the Fair Market Value
per Share on the payment date for such dividend. Such additional RSUs shall be
subject to all the terms and conditions of the Award, and the Shares subject to
such additional RSUs shall be distributed only upon the distribution of the
underlying Shares with respect to which the dividend equivalents were granted.



•
Grantee shall not be deemed to be the holder of, or to have any of the rights of
a stockholder with respect to, any Shares subject to Grantee’s Award unless and
until the Shares have been delivered in accordance with the terms of the Award
and the 2014 Plan.



•
The Award is intended to comply with the requirements of Section 409A, and shall
in all respects be administered and interpreted in accordance with such
requirements. Settlement of RSUs may only be made upon an event or in a manner
permitted by Section 409A.







